Case Case
     9:18-cv-80176-BB
           1:19-mc-02303-LDH
                       Document
                             Document
                                550-15 1-3
                                        Entered
                                            Filedon
                                                  09/09/19
                                                    FLSD Docket
                                                           Page06/01/2020
                                                                1 of 26 PageID
                                                                            Page
                                                                               #: 61 of 26
                                                                                            FILED
                                                                                         IN CLERK'S OFFICE
                                                                                     US DISTRICT COURT E.D.N.Y.

                                                                                     •     SEP 0 9 2019      *
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
                                                                                      BROOKLYN OFFICE


     IRA KLEIMAN, as the personal representative
     of the Estate of David Kleiman, and

     W&K INFO DEFENSE
     RESEARCH, LLC
            Plaintiffs,
                                                               Main Action Pending in the
                                                               United States District Court for the
            v.                                                 Southern District of Florida
                                                               Case No. 9:18-cv-80176-BB
     CRAIG WRIGHT
            Defendant
                                                             DeARCY HALL, J.
                      DECLARATION OF BRENDAN J. SULLIVAN IN SUPPORT OF
                          NON-PARTY BRENDAN J. SULLIVAN'S MOTION TO QUASH


            BRENDAN J. SULLIVAN, declares pursuant to 28 U.S.C. § 1746 and under penalty of

     perjury as follows:

            1.      My name is Brendan J. Sullivan. I am over the age of 18, and I have

     personal knowledge of the facts stated in this declaration. If called to testify, I would

     testify competently about the facts set forth herein.

            2.      I am journalist based in New York whose reporting has focused on technology

     and ciyptocurrency. My work has been published in a number of outlets including Esquire,

     Vice, Interview and Modern Consensus, an online news site whose mission is to cover the

     technology, people, and culture of the cryptocurrency and blockchain world. In this capacity, I

     have covered the pending litigation between the Estate of David Kleiman and W&K Info

     Defense Research, LLC and Craig Wright.

            3.      On August 26, 2019, Mr. Sullivan published an article on Modern Consensus
Case Case
     9:18-cv-80176-BB
           1:19-mc-02303-LDH
                       Document
                             Document
                                550-15 1-3
                                        Entered
                                            Filedon
                                                  09/09/19
                                                    FLSD Docket
                                                           Page06/01/2020
                                                                2 of 26 PageID
                                                                            Page
                                                                               #: 72 of 26




     entitled "First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin." A

     true and accurate copy of the article is attached to this Declaration as Exhibit A.

             4.         The copy of this article truly and accurately reflects the observations and facts

     contained in it.

             5.         A true and accurate copy of the subpoena I was served with is attached to this

     Declaration as Exhibit B.




                                                             Executed on this 9th day of September, 2019




     #70187578_vl
Case Case
     9:18-cv-80176-BB
           1:19-mc-02303-LDH
                       Document
                             Document
                                550-15 1-3
                                        Entered
                                            Filedon
                                                  09/09/19
                                                    FLSD Docket
                                                           Page06/01/2020
                                                                3 of 26 PageID
                                                                            Page
                                                                               #: 83 of 26




                            Exhibit A
   Case Case
        9:18-cv-80176-BB
              1:19-mc-02303-LDH
                          Document
                                Document
                                   550-15 1-3
                                           Entered
                                               Filedon
                                                     09/09/19
                                                       FLSD Docket
                                                              Page06/01/2020
                                                                   4 of 26 PageID
                                                                               Page
                                                                                  #: 94 of 26
9/8/2019                 EXCLUSIVE: First interview with Craig Wright afterjudgeordershim to pay $5 billion in bitcoin | Modern Consensus.

                                                          HOME             CRYPTOCURRENCIES ^                           POLITICS             REGL




                                         Mode
                          Consei                                                                      f        *          av        q




                                                                                          Bitcoin

                                                                                          BTC$10f416.12-138.93
                                                                                          -1.32%

                                                                                          Ethereum
                                                                                          ETH$1 71.40-0.78-0.45%
                                                                                          XRP

                                                                                          XRP$0.25 -0.00270 -1.06%
                                                                                          Bitcoin Cash / BCC
                                                                                           BCH$291.07-2.73 0.95%
                                                                                          Litecoin

                                                                                           LTC$65.48 -0.721.11%
                                                                                        About Us
                                                                                        Editorial policy
            Craig Wright Skyping with Modern Consensus'                                 Comments policy
           Brendan Sullivan in 2018. Note the suit of armor.                            Terms & Conditions

                                                                                          Email Address
                                   BITCOIN

                                                                                                                 Subscribe
            EXCLUSIVE: First
             interview with
            Craig Wright after
           judge orders him to
             pay $5 billion in
                             bitcoin
                                                                                                                                               1/11
 https://modema>nsensus.com/cryptocurrendesMc»infe^^
   CaseCase
       9:18-cv-80176-BB
            1:19-mc-02303-LDH
                         Document
                              Document
                                  550-15 1-3
                                          Entered
                                             Filedon
                                                   09/09/19
                                                     FLSD Docket
                                                            Page 06/01/2020
                                                                 5 of 26 PageID
                                                                             Page
                                                                                #: 10
                                                                                    5 of 26
9/8/2019                  EXCLUSIVE: Firstinterviewwith Craig Wrightafter Judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                           HOME             CRYPTOCURRENCIES v                          POLITICS             REGl

                               in the nuts'


                 By Brendan Sullivan /August 26,2019

      A          hearing in the Kleiman v. Wright case
                 concluded Monday with the U.S. District                                                                  sfc       0
                 Court for the Southern District of Florida
      rejecting Craig S. Wrights testimony. The judge
      determined that "Satoshi Nakamoto" is a partnership
      of three people, but awarded half of its bitcoin
                                                                                            Bitcoin
      holdings to the Kleiman estate. Craig Wright told
                                                                                            BTC$10,416.12-138.93
      Modern Consensus he "has no choice but to hand                                        -1.32%
      over $5 billion in BTC."                                                              Ethereum

                                                                                            ETH$1 71.40 -0.78 -0.45%
      Because this transfer is happening as an estate                                       XRP
      transfer valued at $5 billion, Ira Kleiman may hove to                                XRP$0.25 -0.00270 -1.06%
      dump $2 billion in BTC.                                                               Bitcoin Cash / BCC

      The court also awarded Kleiman's estate with the                                      BCH$291.07-2.73 0.95%
                                                                                            Litecoin
      intellectual property associated with the Bitcoin
      software, but none associated with Bitcoin Cash or                                    LTC$65.48 -0.721.11%
      Craig Wright's back-to-basics Bitcoin Satoshi Vision.                             About Us
      According to the suit, Wright and Kleiman mined                                   Editorial policy
                                                                                        Comments policy
      these million bitcoins between 2009 and 2011, which                               Terms ^Conditions
      were said to be stored in a trust called the 'Tulip                               ! Email Address
                                                                                        i
      Trust."
                                                                                                                 Subscribe
      Modern Consensus spoke to Wright by telephone
      today just after he left the Florida courtroom.

       MODERN CONSENSUS: How are ya doing?

       CRAIG WRIGHT: Been better.

       I'll just ask, what does today's ruling actually
       mean for Bitcoin and crypto?

      The judge won't rule on whether I'm Satoshi. But the
      partnership is. So when Dave Kleiman passed, the
       partnership transferred to Ira.

https://modemconsensus.com/cryptocuiTencies/bitcoln/exdusto^                                                                                   2/11
   CaseCase
       9:18-cv-80176-BB
            1:19-mc-02303-LDH
                         Document
                              Document
                                  550-15 1-3
                                          Entered
                                             Filedon
                                                   09/09/19
                                                     FLSD Docket
                                                            Page 06/01/2020
                                                                 6 of 26 PageID
                                                                             Page
                                                                                #: 11
                                                                                    6 of 26
9/8/2019                 EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                           HOME             CRYPTOCURRENCIES ^                            POLITICS             REGL

      BSV, it won't. But the judge ordered me to send just
      under 500,000 BTC over to Ira. Lefs see what it does
      to the market. I wouldn't have tanked the market. I'm
      nice.


      You could flood the market with $5 billion in BTC
                                                                                                                            S\        0
      today, but I'm guessing you won't. You have too
      much in progress on-chain. But what if the chain
      collapses? Presumably the market could tank to
      bad that whoever inherits his BTC would get
      substantially less.                                                                   Bitcoin

                                                                                            BTC$10,416.12-138.93
      I'm just not going to do that.                                                       -1.32%

                                                                                            Ethereum
      I know people think you're a miserable prick. But
                                                                                            ETH$1 71.40 -0.78 -0.45%
      you once told me that you and your wife had
                                                                                           XRP
      decided that this $10 billion fortune was too
      much. You said you worried about what it would
                                                                                            XRP$0.25 -0.00270 -1.06%
                                                                                            Bitcoin Cash / BCC
      do for your kids.
                                                                                            BCH$291 .07-2.73 0.95%
      Ifs fucking scary. Now the kids are going to know                                     Litecoin
      that we have the other $5 billion. And it really sucks.                               LTC$65.48-o.721.11%
      Imagine that (laughs). I had planned to live a long
                                                                                         About Us
      time and hopefully they wouldn't know until they                                   Editorial policy
      were older and we were gone. It could affect their                                 Comments policy
                                                                                         Terms & Conditions
      whole lives.
                                                                                         I Email Address
      Not to get you in hot water with the judge, but it
                                                                                                                  Subscribe
      doesn't sound like anyone thought through what
      this would really mean to just hand over the keys
      to a huge industry.

       No one seems to get that I've made 800 patents in IP
      and more are coming. Just on that I could have raised
      a lot of money. I'm sorry, BTC, but that might be a
      problem. They might have to convince Ira not to
      dump it. I can't convince him not to dump it. Ira has
      to do what Ira has to do. And it wouldn't have been
       me. And I don't need it. He does.



https://modemconsensus.OTnVcrypto(wrTendes/bitOTin/exdusi\^                                                                                      3/11
   CaseCase
       9:18-cv-80176-BB
            1:19-mc-02303-LDH
                         Document
                              Document
                                  550-15 1-3
                                          Entered
                                             Filedon
                                                   09/09/19
                                                     FLSD Docket
                                                            Page 06/01/2020
                                                                 7 of 26 PageID
                                                                             Page
                                                                                #: 12
                                                                                    7 of 26
9/8/2019                 EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.


                                                           HOME             CRYPTOCURRENCIES ^                            POLITICS             REGL


      from the Tulip Trust. But they can't force Ira to
      sell. Can they?

      He doesn't actually need it but he wants it. Everyone
      might want to start praying, because I complied with
      courts and that might get scary really, really quickly.                                          f         U          Sfc       0
      The courts ruled that Ira inherited the $5 billion. Now
      he has to pay estate tax on that if he wants it.

      Whoa! The estate tax is 40%. Unless Ira has $2
      billion in cash, he will have to dump 2 million BTC                                   Bitcoin

      to pay the taxes.                                                                     BTC$10f416.12-138.93
                                                                                           -1.32%
      Yeah.                                                                                 Ethereum

      [Editor's note: Dave Kleiman died on April 26, 2013.
                                                                                            ETH$171.40 -o.78 -0.45%
                                                                                           XRP
      At the time, bitcoins traded for roughly $5.10. Thus
      the amount in question was valued at Just under $3
                                                                                           XRP$0.25 -0.00270 -1.06%
                                                                                            Bitcoin Cash / BCC
      million, well below the $5 million federal estate tax
      exemption that year.]
                                                                                            BCH$291 .07-2.73 0.95%
                                                                                            Litecoin
      Sorry. I'm just running the number. How are you                                       LTC$65.48-o.721.11%
      feeling after all this?
                                                                                         About Us
      I'mfine, we're going to keep going. But I'll make sure I                           Editorial policy
                                                                                         Comments policy
      keep supporting it. I can't help.                                                  Terms & Conditions
                                                                                         \ Email Address
      But how will you actually get the money? We've
      talked over the years and I've always tried to                                                              Subscribe
      respect your privacy. Just because ifs none of my
      business how much someone else is holding. But
      now you'll have to break the Tulip Trust to
      transfer the coins.

       If the court makes an order, I will comply with the
      order. And the court has made an order. Ifs that
      simple.

      So this affects the so-called "Satoshi Blocks" of
       unmoved bitcoins in the blockchain. The block
       rewards from when 50 bitcoins were issued for

https://niodemconsensus.com/cryptocurrendes/bitcoin/exdusi^                                                                                      4/11
    CaseCase
9/8/20199:18-cv-80176-BB
             1:19-mc-02303-LDH
                             Document      Document
                                                550-15 1-3   EnteredFiledon  09/09/19
                                                                                 FLSD Docket Page 06/01/2020
                                                                                                        8 of 26 PageID      Page
                                                                                                                               #: 13
                                                                                                                                   8 of 26
                  EXCLUSIVE: First interview with Craig Wright after judge orders him to pay $5 billion in bitcoin | Modem Consensus.

                                                         HOME           CRYPTOCURRENCIES v                       POLITICS            REGL


      Not at least, just under half. Because they'll have to
      come out of partnership. I spent more money on the
      project than Dave, so I will rule on that and
      effectively Ira will get maybe 480,000 BTC.
                                                                                                                   &        0
      And again, shouldn't that include the BTC, BCH,
      and BSV and every other fork of Bitcoin? All of
      those had to replicate the original blockchain
      starting from zero.
                                                                                       Bitcoin
     According to the judge ifs only from before Dave
                                                                                       BTC$10,416.12-138.93
      died, so only BTC. Sorry BTC.                                                    -1.32%
                                                                                       Ethereum
     Wow. I'm sorry. This just isn't the outcome that
      anybody wanted. I've even heard you tell me how
                                                                                       ETH$1 71.40 -0.78 -0.45%
                                                                                       XRP
      you wanted to destroy BTC or BCH because they
      forked away from your plan. They always seemed                                   XRP$0.25 -0.00270 -1.06%
                                                                                       Bitcoin Cash / BCC
      to win      out    before.      But this       could tank the
      markets.                                                                         BCH$291.07-2.73 0.95%
                                                                                       Litecoin
      Everyone wants to hate on me. This is the result. If                             LTC$65.48 -o.721.11 %
     you'd left me alone, I would have sat on my fucking
                                                                                   About Us
     money and you wouldn't have to worry. And the                                 Editorial policy
      biggest whale ever has to dump because he has to                             Comments policy
                                                                                   Terms & Conditions
      pay tax. Ifs not a transfer. Florida has an estate tax.
                                                                                       Email Address
     Trust me. This is not an outcome I would have liked. I
      own a lot of BTC. Dave should have owned 320,000
                                                                                                         Subscribe
     and I should have had 800,000 and now ifs 50/50. At                           •
     the end of the day, thafs not a good thing for BTC.

      [Editor's note: Florida eliminated its estate tax after
      2005.]

      I know you can be a little combative but you
      never wished ill on the others. Yet this is beyond
     good and bad.
                                                                                                                        4


     Trust me. Everyone makes me look like a mean
     asshole. I might have been a prick, but I was the prick
     who was withholding. I could have tanked the market
https://modemconsensus.com/cryptocurrendes/bitcoin/exclus^                                                                              5/11
    CaseCase
        9:18-cv-80176-BB
             1:19-mc-02303-LDH
                          Document
                               Document
                                   550-15 1-3
                                           Entered
                                              Filedon
                                                    09/09/19
                                                      FLSD Docket
                                                             Page 06/01/2020
                                                                  9 of 26 PageID
                                                                              Page
                                                                                 #: 14
                                                                                     9 of 26
9/8/2019                 EXCLUSIVE: First interview with Craig Wright after judge orders him topay $5billion in bitcoin | Modem Consensus.

                                                          HOME             CRYPTOCURRENCIES >/                          POLITICS             REGL


      This goes back to the original Bitcoin whitepaper
      and the problem of the "selfish miner." Someone
      could ruin the blockchain, but it would be more
      profitable to play by the rules and make some
      money along the way. Dave doesn't have a                                                                            3\        0
      choice. He has to sell to get any value. But by
     selling, he could destroy the whole crypto
     economy. Where BTC goes, so goes the whole
      market. And anybody still trying to raise money
                                                                                          Bitcoin
     with an ICO.
                                                                                          BTC$10,416.12-138.93
                                                                                         -1.32%
     Yes. And I tried to tell people and they tried to make
                                                                                          Ethereum
      me out to be a total prick. I sat on $10 billion and
     didn't touch it. And this was happens. When you find                                 ETH$171.40-o.78-o.45%
                                                                                         XRP
     a find a gorilla, don't kick it in the nuts.
                                                                                          XRP$0.25 -0.00270 -1.06%
      Haha. I'm sorry to be laughing. This could be the                                   Bitcoin Cash / BCC
     worst day of your life.                                                              BCH$291.07-2.73 0.95%
                                                                                          Litecoin
     This is not the worst day in my life. My grandfather
     died, that was worse. This was just money. This is                                   LTC$65.48 -o.721.11%
     just money. Dave died, that was a worse day for me,                               About Us
     because I lost a friend and a partner.                                            Editorial policy
                                                                                       Comments policy
                                                                                       Terms.&Conditions
     Bitcoin took off while the world fell into recession
     in 2009. Now we're facing another one and it                                      ! Email Address
     could take down the whole market.
                                                                                                               Subscribe

     I'm the asshole who keeps inventing things that other
     people need. I'm not the good media personality.
     You think I'm gonna complain because I only get to
     keep $6 billion?And I'm the only surviving member of
     Satoshi? The judge ruled it was a partnership. I'm the
     asshole Satoshi. And Dave was the nice one. So have
     a nice day.

     [Note: A transcription error in at one point in an
      earlier version of this story identified Ira Kleiman as
      Dave Kleiman.]

https://modemconsensus.rom/cryptocun^ndesMrolri/exd                                                                                           6/11
    Case
       Case
         9:18-cv-80176-BB
            1:19-mc-02303-LDH  Document   Document550-15  1-3EnteredFiled 09/09/19
                                                                            on FLSD Docket Page 1006/01/2020
                                                                                                          of 26 PageID    Page
                                                                                                                             #: 1510 of
9/8/2019                                                          26judge orders him to pay $5 billionin bitcoin | Modem Consensus.
                   EXCLUSIVE: First interview with Craig Wright after


                                                           HOME            CRYPTOCURRENCIES             v        POLITICS           REGl


           Craig Wright        Dave Kleiman        estate taxes

           Florida        Ira Kleiman     Satoshi Nakamoto



                                               f     *     CD     in   t   ©

                                                                                                                  Sv       Q




                                                                                     Bitcoin

                            BRENDAN SULLIVAN                                         BTC$10f416.12-i38.93
                                                                                     -1.32%
                                           y
                                                                                     Ethereum
       Brendan Sullivan is a writer, producer, and author of
                                                                                     ETH$171.40-0.78-0.45%
         the memoir Rivington Was Ours: Lady Gaga, the
                                                                                     XRP
              Lower East Side, and the Prime of Our Lives.
                                                                                     XRP$0.25 -0.00270 -1.06%
       Disclosure: he owns cryptocurrencies. Follow him on
                                                                                     Bitcoin Cash / BCC
                                        Twitter.
                                                                                     BCH$291 .07-2.73 0.95%
                                                                                     Litecoin

                                                                                     LTC$65.48 -o.721.11%
                             YOU MAY ALSO LIKE                                     About Us
                                                                                   Editorial policy
      ^•••^•^^1                    piHiflPIHH              I                       Comments policy
      ••                           o^JI^H I                                        Terms & Conditions.

      •91                          IPkH^^kI                I                       : Email Address


      Bitcoin                      Comedian                jVfore                                           Subscribe

      tycoon goofs                 accurately              .Dointless
       on author,                  portrays                jDitcoin price
       leading to                  bitcoin                 ,predictions

       $1.6 million                fanboys                 «ire here just
       in donations                with painful            jin time for
       December 15,2017
                                   precision               :2018
                                   December 21,2017                                                                     y\
                                                            December 27,2017




                                                                                                                                          7/11
 https://modemconsensus.<»m/cryptoajrren^
    Case
       Case
         9:18-cv-80176-BB
            1:19-mc-02303-LDH Document   Document
                                                550-15   1-3Entered
                                                                  Filed 09/09/19
                                                                          on FLSD Docket Page 1106/01/2020
                                                                                                        of 26 PageID     Page
                                                                                                                            #: 16 11 of
9/8/2019                                                        26judge orders him to pay $5 billionin bitcoin | Modem Consensus.
                  EXCLUSIVE:First interview with Craig Wright after


                                                        HOME           CRYPTOCURRENCIES ~                       POLITICS           REGl

      C> Recommend 1                 53 Tweet    f Share

                                                          Sort by Best •



           Join the discussion.


      log in with                                                                                                 Sv       Q




      OR SIGN UP WITH DISQUS (?)
      i Name                                                                         Bitcoin

                                                                                     BTC$10,416.12-138.93
                                                                                    -1.32%
                  disqus_eEt4mwEjx8 • 13 days ago • edited
                                                                                     Ethereum
                  Lying piece of trash. I bet he can't even move
                  those coins.
                                                                                     ETH$171.40 -o.78 -o.45%
                  5 a,   v    . Reply • Share>                                       XRP

                                                                                     XRP$0.25 -0.00270 -1.06%
                  Cheyno Mdingi • 13 days ago • edited                               Bitcoin Cash / BCC
                  What hot garbage. Interviewer not only takes                       BCH$291.07 -2.73 0.95%
                  this fraud seriously, most of these interview
                                                                                     Litecoin
                  questions sound like they could have been
                  written by Craig himself ©                                         LTC$65.48 -o.721.11%
                  5 a    \/ . Reply • Share>                                      About Us
                                                                                  Editorial policy
                          Brandon Davis *♦ Cheyno Mdingi                          Comments policy
                    t     • 13 days ago                                           Terms & Conditions
                          HOW?                                                      Email Address
                          ^      v   • Reply • Share)
                                                                                                         Subscribe
                  matty • 11 days ago

       1          The thing Ithink most people have missed
                  here (but i doubt the lawyers have) is
                  "ownership interest in the partnership's bitcoin,
                  and any assets traceable to them"
                  to be clear, i'm no lawyer, but this to me easily
                  brodens the loot to include the same coins on
                  BSV or any forks of BTC
                  1 /\   v    . Reply • Share)


                  test* 12 days ago
                  I "The judge determined that "Satoshi
                    Nakamoto" is a partnership of three
                                                                                                                                          8/11
https:/Anodemconseiwus.comtaypto^
    Case
       Case
         9:18-cv-80176-BB
            1:19-mc-02303-LDH Document   Document
                                                550-15  1-3Entered
                                                                 Filed 09/09/19
                                                                         on FLSD Docket Page 1206/01/2020
                                                                                                        of 26 PageID    Page
                                                                                                                           #: 17 12 of
9/8/2019                                                       26judge orders him to pay $5 billion in bitcoin | Modem Consensus.
                  EXCLUSIVE: First interviewwith Craig Wrightafter


                                                        HOME           CRYPTOCURRENCIES v                      POLITICS            REGl

                The Judge determined -nothing- of the damn
                sort. Verbatim:
                "..the Court is not required to decide, and does
                not decide, whether Defendant Dr. Craig
                Wright is Satoshi Nakamoto, the inventor of
                the Bitcoin cybercurrency (...) For purposes of
                                                                                                                 S\       Q
                this proceeding, the Court accepts Dr. Wright's
                representation that he controlled (directly or
                indirectly) some bitcoin.."
                That was literally the FIRST POINT made, and
                that for good reason. NOWHERE is there a
                                                                                    Bitcoin
                determination, 'Satoshi' is a partnership, single
                entity or alien ayylmao. Kindly STOP                                BTC$10,416.12 -138.93
                                                                                    -1.32%
                spreading nChain bull, thanks.
                 1 *     v    • Reply • Share>                                      Ethereum
                                                                                    ETH$171.40-0.78-0.45%
                 ecoinomist • 13 days ago                                           XRP
                What a load of trash, you state Ira has to dump                     XRP$0.25 -0.00270 -1.06%
                 2M BTC (cannot even be a typo), which would
                                                                                    Bitcoin Cash / BCC
                 be 4x the amount he is owed. Still, his tax bill
                 from this will be exactly $0, as the Tullip Trust                  BCH$291.07 -2.73 0.95%
                 does not exist except for inside the fraud that                    Litecoin
                 is CSWs head                                                        LTC$65.48-o.721.11%
                 1 a.    v    • Reply • Share>
                                                                                  About Us
                                                                                  Editorial policy
                 Andy 13 days ago
                                                                                  Comments policy
                 So now he is big lover of BTC ? I thought that                   Terms & Conditions
                 he will sell every BTC in 2020 for charity and to                  Email Address
                 support other (BSV) projects.
                 1 a     v    . Reply • Share)                                                          Subscribe


                  &k      Brandon Davis * Andy • 13 days ago
                 4B&& Lover of BTC? No he hates BTC...
                          ^     v   . Reply • Share)


                 philip • 11 days ago
                 This isn't journalism, this is PR. Wonder how
                 much Craig paid for this "interview"?
                 1 a      v   • Reply • Share)


                 matty • 5 days ago
                 Wow, this article did not age well...
                 "If the court makes an order, I will comply with
https://modemconsensus.com/crypto(^rrendes/bitato^^                                                                                      9/11
    Case
       Case
         9:18-cv-80176-BB
            1:19-mc-02303-LDH  Document  Document550-15   1-3Entered
                                                                  Filed 09/09/19
                                                                          on FLSD Docket Page 1306/01/2020
                                                                                                         of 26 PageID     Page
                                                                                                                             #: 18 13 of
9/8/2019                                                        26judge orders him to pay $5 billion in bitcoin | Modem Consensus.
                  EXCLUSIVE: First interview with Craig Wrightafter


                                                        HOME           CRYPTOCURRENCIES ~                        POLITICS           REGL

                quicKiy.... an wen, us oraig....
                +>      v   . Reply • Share)


                Andy Soze • 12 days ago
                Oh my god! Craig mak3 me sooo sick and
                want to puke at him! The man is a liar!!! Im
                sooooo glad he will not be getting any coins at
                all!!
                •a.     v   • Reply • Share)


                Moln&r Kriszti£n • 12 days ago
                 Nothing to dump on the market, because there
                are no coins. Or if there are, they don't have
                the keys to access them. It's a scam, together
                with this interview. Don't believe a word.
                *>      v   . Reply • Share)


                 UltraRik • 13 days ago
                 no video?
                 *>     v   • Reply • Share)


                 Dave Dann • 13 days ago
                 The market will buy it up
                 •v     v   • Reply • Share)
                                                                                   About Us
                            Chef *¥ Dave Dann • 13 days ago                        Editorial policy
                                                                                   Comments policy
                            The moment those coins move you will                   Terms & Conditions
                            see panic. At the moment no one                        Privacy Policy
                            believes Tulip Trust etc exists, as soon               Advertising
                                                                                   Newsletter
                            as those coins move you will start to
                            see panic.
                            2 a.   s/ • Reply • Share)


                                    John * Chef • 12 days ago
                                    you're still new here.... Craig




       ea of Reeds


 https://modemconsensus.com/cryptocurrenciesMwin/exclus^                                                                                   10/11
     Case
        Case
          9:18-cv-80176-BB
             1:19-mc-02303-LDH  Document   Document550-15  1-3Entered
                                                                    Filed 09/09/19
                                                                            on FLSD Docket Page 1406/01/2020
                                                                                                           of 26 PageID    Page
                                                                                                                              #: 19 14 of
9/8/2019           EXCLUSIVE: First interview with Craig Wright after
                                                                  26judge orders him to pay $5 billion in bitcoin |Modem Consensus.
                                                              HOME             CRYPTOCURRENCIES ^                POLITICS            REGL




        About Us | Editorial policy | Comments policy | Terms &Conditions |                              © 2019 Modern Consensus
                            Privacy Policy | Advertising | Newsletter




                                                                                           About Us
                                                                                           Editorial policy
                                                                                           Comments policy
                                                                                           Terms & Conditions
                                                                                           Privacy Policy
                                                                                           Advertising
                                                                                           Newsletter




https://modemconsensus.com/cryptocurTendes/bitcoin/exdusive-interview-with-cralg-wright-Just-after-ort                                  11/11
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 1506/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 20
                                                                                 15 of
                                        26




                           Exhibit B
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 1606/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 21
                                                                                 16 of
                                        26

 AO88A (Rev 02/14) Subpoena toTestifyota Deposition inaCivil Action


                                     United States District Court
                                                                      for the

                                                       Southern District of Florida

                     IRA KLEIMAN, etal.
                                                                         )
                             Plaintiff
                                V.                                       )      Civil Action No. 9:18-CV-80176-BB
                       CRAIG WRIGHT                                      )
                                                                         )
                            Defendant                                    )

                           SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                        BRENDAN JAY SULLIVAN

                                                   (Name ofperson to whom thissubpoena is directed)

       fef Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to betaken inthis civil action. If youare an organization, you must designate oneormore officers, directors,
 ormanaging agents, ordesignate other persons whoconsent totestify on your behalf about the following matters, or
 those set forth in an attachment:



  Place: Roche F-reeaman LLP                                                     Date and Time:
         185 Wythe Avenue, F2                                                                     09/10/2019 10:00 am
         Brooklyn, NY 11249

           The deposition will be recorded by this method: Stenographically and VideographrcaHy                                .
       llf Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically storedinformation, or objects, and must permit inspection, copying, testing, or sampling of the
           material:

                                                        SEE ATTACHED SCHEDULE A



       The following provisions of Fed. R. Civ.P. 45 are attached - Rule45(c), relating to the place of compliance;
 Rule45(d), relating to your protection asa person subject to a subpoena; and Rule45(e) and (g), relating to yourduty to
 respond tothis subpoena and the potential consequences of not doing so.

 Date:       08/27/2019
                                CLERK OF COURT
                                                                                   OR
                                                                                                   is/ Velvel (Devin) Freedman
                                         Signature ofClerkor DeputyClerk                                Attorney's signature

 The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)                    Ira Kleiman et. al.
                                                                     , who issues or requests this subpoena, are:
Devin Velvel Freedman, Roche Freedman LLP, 200 S Biscyane Blvd. Suite 5500, Miami FL33131

                                     Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, ortangible things before
trial, a noticeand a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 1706/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 22
                                                                                 17 of
                                                                                    ;'-V(J;*'lJ*-;'ir',f".,vi'--J

                                        26
                                                                                               '; ' • '• "-•^•^"•-•i\-%•^;^;••i.:••    vv :'^K^ftf^^^lv|
 AO 88A (Rev 02/14) Subpoena to Testily at aDo^fiorn^eivlt Acltortftdjj*^
 Civil Action No. 9:18-CV-80176-BB

                                                          PROOF OF SERVICE
                      (Thissection shouldnot befiled with the court unless required by Fed. R. Ch. P. 45.)

             I received this subpoena for (name ofindividual and title, ifany)                      *
 on (date)


             G I served the subpoena by delivering a copy to the namedindividual as follows:


                                                                                 on (date)                               ;or


             D I returned the subpoena unexecuted because:


             Unless the subpoena was issued on behalf of the UnitedStates, or one of its officersoragents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in theamount of
             $


  My fees are $                                 for travel and $                     for services, for a total of$                    0.00



             I declare underpenalty of perjury that this information istrue.


  Date:
                                                                                       Server's signature



                                                                                      Printed name and title




                                                                                        Server's address


  Additional information regarding attempted service, etc.:
      Case
         Case
           9:18-cv-80176-BB
              1:19-mc-02303-LDH
                            Document
                                Document
                                     550-15
                                          1-3Entered
                                               Filed 09/09/19
                                                      on FLSD Docket
                                                              Page 1806/01/2020
                                                                      of 26 PageID
                                                                                 Page
                                                                                   #: 23
                                                                                       18 of
:if <_q:>
                                              26

       AO88A (Rev 02/14) Subpoena toTestily ata Deposition in aCivil ActforifPage 3)
                                      Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
       (c) Place of Compliance.                                                               0) disclosing a trade secret or other coafidestol rctexfch. CevcVj^raeot
                                                                                         or commercial information, or
        (1) Fora Trial, Hearing, or Deposition. A subpoenamay command a                       (ii) disclosing an unretainedexpert's opinion or referaafton fSufdecs
       person to attend a trial, hearing, ordeposition only as follows:                  not describe specificoccurrences in disputesad rcssfts feces tbeexpert'*
         (A) within 100mitesofwherc (lieperson resides, is employed,or                   study that was not requested by a party
       regularlytransacts business in person;or                                            (Q Specifying Conditions as an Alternative fa the ctrceeascsscei
             (B) withinthe statewhere Iheperson resides, is employed, orregularly        described in Rule 45(dX3XB). the court may. instead of qeadssi or
      transacts business in person,ifthe person                                          modifying asubpoena, order appearance orproductioa coder speccfied
           (i) is a partyor a party's officer; or                                        conditions iftheserving party.
           00 is commanded to attend a trial and would not incur substantial                 (i)shows a substantial need for thetestimony orrsz&sral dm czcoet be
      expense.                                                                           otherwise metwithout undue hardship; tod                            __.
                                                                                              (ii) ensures that thesubpoenaed person wtfl bereasecafefy socpeflsaoed
            (2) For Oilier Discovery. A subpoenamay command:
             (A) productionofdocuments, electronicallystored information,or              (e) Duties in Responding to a Subpoena.
      tangible thingsat a placewithin 100milesofwherethe person resides, is
      employed,or regularly transacts business in person; and                             (1) Producing Documents orElectronically StoredInformadoa. Tftsse
        (B) inspection ofpremises at the premises to be inspected                        procedures apply toproducing documents orefectromcsBy sawed
                                                                                         information:
      (d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A)Documents. A person responding toa subpoena to pcqdoce aoosaxsss
                                                                                         must produce them as they arc kept inthe ordinary cocgsecfbasfflcsscr ^
        (1) Avoiding Undue Burden or Expense; Sanctions. A partyor attorney              must organize and label them tocorrespond tothe categories a fbe demand
       responsible (or issuingandservinga subpoenamust take reasonable steps                (B) Formfor Producing Electronically StoredInformation Hat Specified
       to avoid imposing undueburdenor expense on a person subjectto the.                Ifasubpoena does not specify a form for producing dcctrcaicaSy stored
       subpoena. The court forthe district where complianceis required must              information, the person responding must produce itma former forms a
       enforcethis duty and imposean appropriate sanction—which may include              which itisordinarily maintained orinareasonably usable form ornsa
       lost earningsend reasonable attorney's foes—on a partyor attorney who                (Q Electronically Stored Information ProducedtnOnly OmFon* The
       fails to comply                                                                   person responding need not produce the same dectromcafly stored
                                                                                         information in more than one form
        (2) Command to Produce Materials or PerndtInspection.                              (D) Inaccessible Electronically Storedinformation. The pasaa
         (A) Appearance NotRequired A person commanded to produce                        responding need not provide discovery ofelectronically stored u&»m*uui
       documents, electronically stored information, or tangible things, or to           from sources that the person identifies asnotreasonably anaissThfe became
       permit theinspection ofpremises, neednotappear in person attheplace of            ofundueburden or cost.On motion to compel discoveryor fora pretccavc
       production orinspection unless also commanded toappear for adeposition,           order, theperson responding mustshowthat the information isnet
       hearing,or trial.                                                                 reasonably accessible because ofundue burden orcost Ifthat stowtcgis
          (B)Objections A person commanded to produce documents ortangible               made, the court may nonetheless order discovery from such socrecs a the
       things orto permit inspection may serve onthe party orattorney designated         requesting party shows good cause, considering thelimitations of Rote
       inthe subpoena awritten objection toinspecting, copying, testing, or              26(b)(2)(C). The court may specifyconditions for thediscovery
       sampling any orall of the materials ortoinspecting the premises—or to
       producing electronically stored information in the form orforms requested.        (2) Claiming Privilegeor Protection.                                     _r
       The objection must beserved before the earlier ofthe time specified for            (A) Information Withheld A person withholding sobpocmrrl mfetmatua
       compliance or14 days after the subpoena isserved Ifon objection ismade,           under aclaim that it is privileged orsubject to protection astnat-prepan&on
       the following rules apply:                                                        material must
           (i)At any lime, onnotice tothecommanded person, theserving party                 (i) expresslymake the claim;and
       may move the court for the district where compliance isrequired for an                (ii) describe thenature of thewithheld documents, comnnrfllmrioig. or
       order compelling production orinspection.                                         tangible things inamanner that, without revealing information itself
            (ii) These acts may berequired onlyasdirected inthe order, and the           privileged orprotected, willenable the parties to assess thedata.
       order must protect s person who isneither s party nor aparty's officer from        (B) Information Produced If information producedra response to a
        significant expense resulting from compliance.                                   subpoena is subjectto a claimofprivilege or ofpruteunm »
                                                                                         triaNprcparation material, the person making theclaim may notify any perry
            (3) Quashing or Modifying a Subpoena.                                        that received the information ofthe daim and the basts for rt After bang
                                                                                         notified, aparty must promptly return, sequester, ordestroy the specified
         (A) When Required On timely motion, the court for the district where            information and any copies ithas: mustnotuseordisclose theinformation
       compliance isrequired must quash ormodify asubpoena that:                         until the claim is resolved; must take reasonable steps to retrievethe
                                                                                         information if the party disclosed it before being notified: and ma> promptly
               (I)fails toallowareasonable timeto comply;                                present theinformation under seal to thecourt for thedistrict where
               (II) requires aperson tocomply beyond the geographical limits             compliance is mpiinvl for anVrermmotion ofthe daim. The person wbo
       specified in Rule 45(c);                                                          produced the information must preserve the^formation unul thedaim is
               (ill) requires disclosure of privileged or other protected matter, ifno   resolved
       exceptionor waiver applies; or
               (lv)subjects a person to undue burden.                                    (g) Contempt.
         (B) When Permitted To protect a person subject tooraffected by a                The court for the district wherecomplianceis required—and oho, aftera
       subpoena, thecourt for thedistrict where compliance isrequired may, on            motion is transferred, the issuing court—may hold in contempt a person
       motion, quash or modifythe subpoena if it requires:                               who.havingbeenserved, foils without adequate excuse to obey the
                                                                                         subpoena or anorderrelated to it

                                                  For access tosubpoena materials, see Fed R Civ P 45(a) Committee Note (2013)
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 1906/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 24
                                                                                 19 of
                                        26



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative          Case No. 9:18-cv-80176-BB
      ofthe Estate of David Kleiman, and W&K
      Info Defense Research, LLC                           The Honorable Beth Bloom

             Plaintiffs,                                   The Honorable Bruce E. Reinhart

      v.                                                         PLAINTIFFS' SUBPOENA FOR
                                                                  BRENDAN JAY SULLIVAN
      CRAIG WRIGHT

             Defendant


             YOU ARE HEREBY COMMANDED, pursuant to Fed. R. Civ. P. 45, to produce the

      documents and things designated herein for inspection at Roche Freedman LLP, 185 Wythe

      Avenue F2, Brooklyn, NY 11249, or such other place as is mutually agreed upon between You

      and counsel for Plaintiffs, by September 10, 2019 as provided under the Federal Rules of Civil

      Procedure. This subpoena for documents, including each individual Request for Documents

      (collectively, the "Requests"), shall be read and interpreted in accordance with the definitions and
      instructions identified below.

                                   DEFINITIONS AND INSTRUCTIONS

              Plaintiffs incorporate by reference all the instructions, definitions, and rules contained in
      the Federal Rules of Civil Procedure, and for purposes ofthis Subpoena, the following

      instructions and definitions shall apply:

              1.     The singular of each word shall beconstrued to include its plural and vicc-vcrsa,

      and the root word and all derivations {e.g., "ing," "ed") shall be construedto include each other.

      The words "and" as well as "or** shall be construed both conjunctively and disjunctively.

             2.       If the requested documents are maintained ina file, the file folder is included in
      the request for production of those documents.
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2006/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 25
                                                                                 20 of
                                        26



             3.       The term "Craig Wright" and/or"Defendant" shall mean Defendant Craig Wright

     and any Person or Trust (as defined herein) of which (a) Craig Wright is an owner, shareholder,

     member; manager, director, officer, trustee, employee, or beneficiary of ("CSW

     Persons/Trusts"), or that (b) is controlled by Craig Wright or any CSW Persons/Trusts.

             4.      "Person" or "persons" shall mean each and every individual, corporation,

     partnership, jointventure, social or political organization, or any otherentity, incorporated or
     unincorporated, or encompassed within the usual andcustomary meaning of"person" or

     "persons."

             5.      The term "trust" shall include any arrangement, entity, vehicle, agreement, deed,

     or relationship, in any jurisdiction, where the person with title or control over property has duties

      to deal with it for another's benefit. Due to variances in various jurisdictions' laws, this

      definition should not be given an overly formaiistic construction, but a liberal one. It should

      include any arrangement bearing a similarity to a "trust," and any such arrangementyou (or

      others) have actually referred to as a "trust."

              6.      The term "concerning" means "relating to," "referring to," "describing,"

      "evidencing" or "constituting."

              7.      The terms "document" or "documents" shall mean any written, typewritten,

      handwritten, printed, graphic, photographic, electronic orrecorded materials, including, butnot
      limited to the following: correspondence and drafts of correspondence; e-mails; SMS messages;

     Whatsapp messages; Signal messages; Twitter DMs; Facebook messages; any other form of
      messages orcommunications; notes orsummaries of conversations; forms; schedules or
     worksheets; memoranda; reports; comments; worksheets; plans; minutes; notes; noticesor

      notifications; findings; brochures; circulars; bulletins; advertisements; records; summaries or
     other reports of conferences, meetings, visits, surveys, discussions, inspections, and
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2106/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 26
                                                                                 21 of
                                        26



     examinations; journals; logs; ledgers; balance sheets; profit and loss statements; purchase orders;

     quotations; estimates; invoices; bids; receipts; pledge commitments; acknowledgments; credit
     memoranda; contract or lease offers or proposals; income tax returns; check stubs (front and

     back); sales vouchers or records; executed or proposed agreements; contracts; deeds; franchise

     agreements; licenses; leases; insurance policies and riders or options; proposals; diaries; desk

     calendars; appointment books; evaluations; applications; telephone call books, notes or records;

     affidavits, deposition transcripts, statements or summaries or excerpts thereof; stenographic

      notes; financial data; newspaper or magazine articles; pamphlets; books; texts; notebooks;

      magazines; manuals; publications; notepads; tabulations; data compilations; calculations; or

      computations; schedules; drafts; charts and maps; forecasts and projections; feasibility studies;

      drawings, designs, plans, specifications; graphs, blueprints, sketches, or diagrams; printouts or

      other stored information from computers or other information retention or processing systems;

      hard drives, USB drives, disks, CD's, DVD's, tape's, videotapes; photographic matter or sound

      reproduction matter however produced, reproduced or stored; computer data of any kind
      whatsoever; any exhibits, attachments, or schedules to or with the foregoing; any drafts of the

      foregoing; any of the foregoing that exist in a form by which they are protected by computer

      encryption; any copies or duplicates ofthe foregoing that are different because of marginal or
      handwritten notations, or because of any markings thereon; the inclusion of specific examples

      within any individual request does not limitthe definition provided herein and should be viewed

      as merely as examples meant to facilitate production.

              8.     "Copy" when used in reference to a document means any color, or black and

      white facsimile reproduction of a document, regardless of whetherthat facsimile reproduction is

      made by means of carbon papers, pressure sensitive paper, xerography oranyother means of
      process.
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2206/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 27
                                                                                 22 of
                                        26




               9.     "Communication" and "communicate" shall mean any recordation, exchange or

      transfer of information, whether in writing, audio, oral or other form, including, but not limited

      to, memoranda or notes, telephone conversations and meetings, letters, telegraphic and telex

      communications, email communications, SMS messages, Twitter DMs, Facebook messages,

      Whatsapp messages, Signal messages, any other form of messages or communications, blogs,

      voicemails, and includes all information relating to all oral or written communications and

      "documents" (as herein above defined), whether or not such document, or information contained

      herein was transmitted by its author to any other person; the inclusion of specific examples

      within any individual request does not limit the definition provided herein and should be viewed

      as merely as examples meant to facilitate production.

               10.    A draft of a non-identical copy is considered a separate document.

               11.    The terms "electronically stored information" and "ESI" are defined to be

      synonymous in meaning and equal in scopeto the usage of"electronically stored information" in '

      Fed. R. Civ. P. 34(a)(1)(A).   "ESI" includes data on all servers, including IP addresses, MAC

      addresses, active data, archived data, deleted data, and legacy data, as well as data on removable

      electronic media and in any other location where documents relevant to the Requests may be

      found.

                12.   "Person" or "persons" shall mean each and every individual, corporation,

      partnership, joint venture, social or political organization, or any other entity, incorporated or
      unincorporated, or encompassed within the usual and customary meaning of "person" or

      "persons."

               13.    "Agent" shall mean: any agent, employee, officer, director, attorney, independent
      contractor or any other person acting at the direction of or on the behalfof another.
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2306/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 28
                                                                                 23 of
                                        26
                                                   IKSKvgp. • «•: '•7«?t5aBPJ^«19?|f»K,r^«.,p,,;'31




             14.    "Date" shallmeanthe exactday, month and year if ascertainable or, if not, the best

     approximation, including relationship to other events.
             15.     The term "materials" shall mean (1) the elements, constituents, or substances of

     which something is composedorcanbe made; something (as data) that may be worked into a more

     finished form (2) apparatus necessary for doing or making something; (3) The substance or

     substances out of which a thing is or can be made; and/or (4) Tools or apparatus for the

     performance of a given task.

             16.     The terms "You" and "Your" shall mean and refer to Brendan Jay Sullivan.

             17.     The term "including" shall be construed as "including, but not limited to."

             18.     When referring to a person, "to identify" means to give, to the extent known, the

     person's full name and present or last known address.

             19.     The term "trust" shall include any arrangement, entity, vehicle, agreement, deed, or

     relationship, in anyjurisdiction, where the person with title orcontrol over property has duties to
     deal with it for another's benefit. Due to variances in various jurisdictions" laws, this definition

     should not be given an overly formulistic construction, but a liberal one. It should include any
     arrangement bearing a similarity to a "trust," and any such arrangement you (or others) have
     actually referred to as a "trust"

             20.     Any reference to a person that is a business entity and is not otherwise defined
     includes that person's predecessors (including any pre-existing person that at any time became
     part of that entity after merger or acquisition), successors, parents, divisions, subsidiaries,
     affiliates, franchisors and franchisees; each other person, directly or indirectly owned or
     controlled by any ofthem; each partnership or joint venture to which any ofthem is aparty; all
     present and former directors, officers, employees, agents, consultants, controlling shareholders
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2406/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 29
                                                                                 24 of
                                        26



      (and any entity owned by any such controlling shareholder), and attorneys of any of them; and

     any other person acting for or on behalf of any of them.

              21.    Unless*words or terms have been given a specific definition herein, each word or

     term used herein shall be given its usual and customary dictionary definition, except where such

     words have a usual custom and usage definition in your trade or industry, in which case they

     shall be interpreted in accordance with such usual custom and usage definition of which you are

     aware.



              22.    Pursuant to Rule 45(e)( 1)(a) of the Federal Rules of Civil Procedure, documents

      shall be producedeither (a) as they are kept in the usual course of business (in which case they

      shall be produced in such fashion as to identify the department, branch or office in whose

      possession it was located and, where applicable, the natural person in whose possession it was
      found or the server or central file in which it was found, and the address of each document's

      custodian(s)), or (b) segregatedas responsive to a specific Request enumerated in these

      Requests, with such specific Request identified.

              23.    If you file a timely objection to any portion of a Request, definition, or

      instruction, provide a response to the remaining portion.

              24.    The relevant period for these requests is January 1,2006 to the time of the

      response to this subpoena. If any document is undated and the date of its preparation cannot be

      determined, the document shall be produced if otherwise responsive to any of the Requests.

              25.    The terms defined above and used in each ofthe Requests should be construed

      broadly to the fullest extent of their meaning in a good-faith effort to complywith the Federal

      Rules of Civil Procedure.
Case
   Case
     9:18-cv-80176-BB
        1:19-mc-02303-LDH
                      Document
                          Document
                               550-15
                                    1-3Entered
                                         Filed 09/09/19
                                                on FLSD Docket
                                                        Page 2506/01/2020
                                                                of 26 PageID
                                                                           Page
                                                                             #: 30
                                                                                 25 of
                                        26



                                   DOCUMENTS TO BE PROmiPFn


           REQUEST 1. Copies of all emails, communications, and documents between you and
   Craig Wright.

           REQUEST 2. Copies of any and all recordings, notes, or other record made of any
   interview or meeting wUh Craig Wright, this includes, but is not limited to, the August 26,2019
   interview memorialized inthe article: First interview with Craig Wright afterjudge orders him to
   pay         $5     billion      in       bitcoin,    published       August         26,      2019    at

    https://modernconsensus.com/cryptocurrencies/bitcoin/exclusive-interview-with-craig-wright-

    just-after-ordered-to-pay-5-billion-in-bitcoin/

            REQUEST 3. All drafts ofthe article: First interview with Craig Wright afterjudge orders

    him        to   pay    $5     billion     in   bitcoin,   published    August        26,     2019   at

    |ittps://modemconsensiis.com/ci^ptocurrencies/bitcoin/exclusive-interview-with-craig-wright«
     just-nlW-ordered-to-pov-S-billion-in-bitcoin/
               REQUEST 4. All communications and documents related to the and publication, and

     interview memorialized in: First interview with Craig Wright afterjudge orders him to pay $5

     billion         in         bitcoin,        published      August            26,           2019     at
     li»p*://i^orJernconscnsus.com/crvptocure^

      j^i^-nfter-ordercd-to-pav-5-billion-in-bitcoin/
     Case
        Case
          9:18-cv-80176-BB
             1:19-mc-02303-LDH
                           Document
                               Document
                                    550-15
                                         1-3Entered
                                              Filed 09/09/19
                                                     on FLSD Docket
                                                             Page 2606/01/2020
                                                                     of 26 PageID
                                                                                Page
                                                                                  #: 31
                                                                                      26 of
                                             26



                                                        Respectfully submitted,
           Dated August 27, 2019                               p
                                                        <•/ Velvtil (P"vi») Freedman            _,
                                                        Velvel (Devin) Freedman, Esq.
                                                        g£K5KSs&s*»
                                                            vel@rochefreedman.com
                                                            Kyle W. Roche, Esq.
                                                            Admitted Pro Hac Vice
                                                            ROCHE FREEDMAN LLP
                                                            185 Wythe Avenue F2
                                                            Brooklyn, NY 11249
                                                            Telephone: (929) 457-0050
                                                            kyle@rochefreedman.com
                                                            Counsel to Plaintiffs Ira Kleiman as Personal
                                                            Representative ofthe Estate ofDavid Kleiman and
                                                            W&K Info Defense Research, LLC.

                                           rrPTrFir*ATP OF SERVICE

                   IHEREBY CERTIFY that on August 27, 2019, atrue and correct copy of the foregoing
            was served on all counsel ofrecord via email.
                                                               A/ Velvel fDevin) Freedman
                                                               Velvel (Devin) Freedman




t.
